People v Figueroa (2022 NY Slip Op 07448)





People v Figueroa


2022 NY Slip Op 07448


Decided on December 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ROBERT J. MILLER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2020-06809 
2020-06810

[*1]The People of the State of New York, respondent,
vCarlos Figueroa, appellant. (Matter No. 1)
The People, etc., respondent,
v Carlos Figueroa Anzo, appellant. (Matter No. 2) (S.C.I. Nos. 1062/20, 1063/20)


Patricia Pazner, New York, NY (Michael Arthus of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel; Kenneth Cooper on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from two judgments of the Supreme Court, Kings County (Matthew Sciarrino, J.), both rendered August 28, 2020, convicting him of burglary in the third degree under Superior Court Information No. 1062/20, and assault in the third degree under Superior Court Information No. 1063/20, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256). The defendant's contention that the sentences imposed violated the Eighth Amendment to the United States Constitution and article 1, section 5 of the New York Constitution, prohibiting cruel and unusual punishment, is precluded by his valid waiver of the right to appeal (see People v Yakubov, 204 AD3d 1043, 1044; People v Florio, 179 AD3d 834, 835; People v Rodriguez, 82 AD3d 794, 795), as is his contention that this Court should reduce his sentences in the interest of justice (see People v Yakubov, 204 AD3d at 1044).
DUFFY, J.P., MILLER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court